Exhibit 10.14

 

CROSS LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (“Agreement”) is made and entered into as of this 19th
day of November, 2002, by and between AMERIGON INCORPORATED, a California
corporation (“AMERIGON”) with offices at 5462 Irwindale Ave., Irwindale, CA
91706, and BSST, a Delaware LLC (“BSST”), with offices at 5462 Irwindale Ave.,
Irwindale, CA 91706, with reference to the following:

 

R E C I T A L S:

 

A. AMERIGON is or will become the assignee of certain U.S. applications for
patents which disclose technology developed by AMERIGON as well as technology
developed by AMERIGON.

 

B. BSST is or will become the assignee of certain U.S. applications for patents
which disclose technology developed by BSST as well as technology developed by
BSST.

 

C. BSST and AMERIGON desire to establish a license arrangement whereby BSST will
license certain of its patents to AMERIGON and AMERIGON will license certain of
its patents to BSST.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, AMERIGON and BSST hereby agree as follows:

 

1 DEFINITIONS

 

As used in this Agreement, the following terms, whether used in the singular or
the plural shall have the following meaning:

 

1.1 American Field means only those uses of the Licensed Rights in climate
controlled seats and vehicular radar applications, where climate controlled
seats includes all seating applications and with vehicles, all usages of a
thermoelectric for heating and cooling that resides in the seat.

 

1.2 BSST Field means all uses other than the Amerigon Field.

 

1.3 Amerigon Licensed Information means all confidential and proprietary
information and material, trade secrets and know how belonging to AMERIGON and
relating to the technology and inventions disclosed and claimed in the Amerigon
Licensed Patents.

 

1.4 BSST Licensed Information means all confidential and proprietary information
and material, trade secrets and know how belonging to BSST and relating to the
technology and inventions disclosed and claimed in the BSST Licensed Patents.

 

1.5 Amerigon Licensed Patents means the U.S. Patents and Patent Applications of
AMERIGON or to which AMERIGON has rights including the rights to grant the
licenses herein, listed in Exhibit A, and any future patents and patent
application that AMERIGON files or obtains rights sufficient to license on the
terms herein, and all divisionals, continuations and continuations-in-part
thereof, and all patents which may be granted thereon, and all reissues and
reexaminations thereof, and any foreign patent issuing on any such patents or
patent applications.

 

1.6 AMERIGON/BSST Combination Patents means U.S. Patents and Patent Applications
of AMERIGON or BSST which the Parties designate as including a combination of
BSST and Amerigon technologies, and all divisionals, continuations and
continuations-in-part thereof, and all patents which may be granted thereon, and
all reissues and reexaminations thereof. and any foreign patent issuing on any
such patents or patent applications. The current list of AMERIGON/BSST
Combination patents is listed in Exhibit B.

 

G-1



--------------------------------------------------------------------------------

1.7 BSST Licensed Patents means the U.S. Patents and Patent Applications of BSST
or to which BSST has rights including the rights to grant the licenses herein,
listed in Exhibit C, and any future patents and patent applications that BSST
files or obtains rights sufficient to license on the terms herein and all
divisionals, continuations and continuations-in-part thereof, and all patents
which may be granted thereon, and all reissues and reexaminations thereof, and
any foreign patent issuing on any such patents or patent applications.

 

1.8 Amerigon Licensed Rights means the Amerigon Licensed Patents and Amerigon
Licensed Information and all Improvements.

 

1.9 BSST Licensed Rights means the BSST Licensed Patents and BSST Licensed
Information and all Improvements relating to thermoelectrics.

 

1.10 Change In Control means: (a) the consolidation or merger a Party with or
into any third party, wherein the shareholders of the Party immediately prior to
such transaction shall cease to be the holders of at least fifty percent (50%)
of the outstanding securities of the surviving corporation in such transaction;
(b) the assignment, sale, transfer, lease or other disposition of all or
substantially all of the assets of a Party; or (c) the acquisition by any third
party or group of third parties acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
(“SEC”) under the Securities and Exchange Act of 1934) of more than fifty
percent (50%) of the outstanding shares of voting stock of a Party.

 

1.11 Improvements means any improvement, modification. adaptation, or change to
the Licensed Rights.

 

1.12 Party shall mean BSST or AMERIGON; Parties shall mean BSST and AMERIGON.

 

2 LICENSES GRANTED

 

2.1 Licenses Granted to BSST. AMERIGON grants to BSST an exclusive (including of
Amerigon), worldwide, royalty-free, fully paid-up, irrevocable license,
including the right to grant sub licenses, under the Amerigon Licensed Rights to
make, have made, use, develop, make improvements to, import, have imported,
offer to sell, sell, lease or otherwise commercialize products within the BSST
Field only where such products are a combination of the BSST Licensed Rights
with the Amerigon Licensed Rights. AMERIGON further grants to BSST an exclusive
(including of Amerigon), worldwide, royalty free, fully paid-up, irrevocable
license, including the right to grant sublicenses, under the AMERIGON/BSST
Combination Patents owned by Amerigon, to make, have made, use, develop, make
improvements to, import, have imported, offer to sell, sell, lease or otherwise
commercialize products within the BSST FIELD. In addition, AMERIGON grants to
BSST a non-exclusive, worldwide, royalty-free, fully paid-up, irrevocable
license under all know-how, confidential information or other proprietary
information that BSST learns from AMERIGON as a result of the relationship of
the Parties for use only within the BSST Field.

 

2.2 Limitation of Licenses Granted. AMERIGON retains all rights, title, and
interest in the Licensed Rights not specifically granted to BSST.

 

G-2



--------------------------------------------------------------------------------

2.3 Licenses Granted to Amerigon. BSST grants to AMERIGON an exclusive,
worldwide, royalty-free, fully paid-up, irrevocable license under the BSST
Licensed Rights and any AMERIGON/BSST Combination Patents owned by BSST, to
make, have made, use, develop, make improvements to, import, have imported,
offer to sell, sell, lease or otherwise commercialize products within the
Amerigon Field, including the right to grant sublicenses. In addition, BSST
grants to AMERIGON a non-exclusive, worldwide, royalty-free, fully paid-up,
irrevocable license under all know-how, confidential information or other
proprietary information that AMERIGON learns from BSST as a result of the
relationship of the Parties for use only within the AMERIGON Field.

 

2.4 Limitation of Licenses Granted. Each Party retains all rights, title, and
interest in the its Licensed Rights not specifically granted to the other Party.

 

2.5 Confidentiality. The parties agree that the Licensed Information currently
contains trade secrets and proprietary information, some of which belongs to
AMERIGON and some of which belongs to BSST. Each Party agrees to maintain the
confidential nature of trade secrets belonging to the other part and agrees not
to use, print, copy, provide, or otherwise make available, in whole or in part
any portion thereof except in accordance with this Agreement. The Parties
understand that publication of the patent applications will publish
trade-secrets, and that thereafter, the obligation to maintain in confidence
such information in the patent applications shall cease. All material
communicated from one Party to the other Party is presumed confidential;
provided that this Agreement imposes no obligation upon either party with
respect to confidential information received hereunder which:

 

(a) was already known to the recipient without a duty of confidentiality;

 

(b) is or becomes a matter of public knowledge through no fault of the
recipient;

 

(c) is rightfully received by the recipient from a third party without a duty of
confidentiality;

 

(d) is disclosed by the discloser to a third party without a duty of
confidentiality on the third party; or

 

(e) is independently developed by the recipient.

 

2.6 If a Party is required by law to disclose confidential information,
Recipient agrees to give the disclosing Party sufficient advance notice to
enable the discloser the opportunity to contest the disclosure or obtain a
protective order.

 

2.7 Disclosure. Each Party agrees to disclose to the licensed Party such
information (including information regarding the Licensed Rights) as reasonably
necessary to allow the licensed Party to effectuate the licenses granted in this
agreement for the commercial benefit of that licensed Party.

 

3 PROTECTION OF LICENSED PATENTS

 

3.1 Patent Prosecution and Maintenance. Each Party shall, at its own expense,
diligently prosecute and maintain the patent applications and issued patents
included in its Licensed Patents, using patent counsel of its choice. Each Party
will provide to the other Party copies of all documents received from or sent to
any patent office regarding that Party’s Licensed Patents. If at any time,
either Party decides to abandon any patent application or patent included in its
Licensed Patents. the abandoning Party

 

G-3



--------------------------------------------------------------------------------

will promptly provide written notice of such decision to the other Party and
will, at the other Party’s option, assign to the other Party all of the
abandoning Party’s right, title and interest in and to such patent or
application, and shall provide such notice and assignment in time for the other
Party to take the necessary action to maintain such patent or application.

 

3.2 Notice. Each party agrees that if it knows of or becomes aware of ally
infringement of any of the Licensed Rights within the other’s Field, it will
promptly disclose such information to the other party.

 

3.3 BSST Field Infringement Actions. BSST shall have the first right, but not
the obligation, to bring any legal action to enforce the BSST and exclusively
licensed Amerigon Licensed Rights against any infringer within the BSST Field,
at its own expense and for its own benefit. In such event, AMERIGON agrees to
cooperate with BSST and to join in such action as a party plaintiff if requested
to do so by BSST and, at BSST’s request, to give BSST all needed information,
assistance and authority to file and prosecute such suit; provided that BSST
shall reimburse AMERIGON for all verified out-of-pocket expenses incurred by it
in providing such assistance. To ensure that no Amerigon Licensed Rights are
compromised in any such action, BSST shall not settle any such claim as to the
Amerigon Licensed Rights, or enter into any settlement agreement that admits
that any third party product outside the BSST Field does not infringe the
Amerigon Licensed Rights or that any Amerigon Licensed Right is invalid or
unenforceable without AMERIGON’s prior written consent, which consent shall not
be unreasonably withheld. If AMERIGON desires to enforce such exclusively
licensed Amerigon Licensed Rights and BSST chooses not to pursue enforcement
within three months of AMERIGON so notifying BSST of such an interest, AMERIGON
shall have the right but not the obligation to enforce such rights under the
conditions set forth in this Paragraph, with the Parties’ roles reversed.

 

3.4 Amerigon Field Infringement Actions. AMERIGON shall have the first right,
but not the obligation, to bring any legal action to enforce the BSST and
Amerigon Licensed Rights against any infringer within the Amerigon Field, at its
own expense and for its own benefit. In such event, BSST agrees to cooperate
with AMERIGON and to join in such action as a party plaintiff if requested to do
so by AMERIGON, and, at AMERIGON’S request, to give AMERIGON all needed
information, assistance and authority to file and prosecute such suit; provided
that AMERIGON shall reimburse BSST for all verified out-of-pocket expenses
incurred by it in providing such assistance. To ensure that no BSST Licensed
Rights are compromised in any such action, AMERIGON shall not settle any such
claim as to BSST Licensed Rights, or enter into any settlement agreement that
admits that any third party product outside the Amerigon Field does not infringe
the BSST Licensed Rights or that any BSST Licensed Right is invalid or
unenforceable without BSST’S prior written consent, which consent shall not be
unreasonably withheld. If BSST desires to enforce exclusively licensed BSST
Licensed Rights and AMERIGON chooses not to pursue enforcement within three
months of BSST so notifying AMERIGON of such an interest, BSST shall have the
right but not the obligation to enforce such rights under conditions set forth
in this Paragraph, with the Parties’ roles reversed.

 

3.5 Patent Defense. Each party agrees that it shall notify the other party of
any claim by a third party that such third party believes any patents included
in the other Party’s Licensed Patents are invalid.

 

4 LIMITED WARRANTY

 

THE LICENSED RIGHTS ARE PROVIDED WITHOUT WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED. AMERIGON
MAKES NO REPRESENTATION OR WARRANTY AS TO THE VALIDITY OR SCOPE OF THE LICENSED
PATENTS OR THAT THE MANUFACTURE, USE OR SALE OF PRODUCTS UNDER THE LICENSED
RIGHTS WILL NOT INFRINGE ANY THIRD PARTY INTELLECTUAL PROPERTY RIGHT.

 

G-4



--------------------------------------------------------------------------------

5 INDEMNIFICATION

 

5.1 BSST will defend, indemnify and hold AMERIGON harmless against any and all
liability, loss, damages, costs or expenses which AMERIGON may hereafter incur,
as a result of (i) the infringement or alleged infringement of any third party
rights resulting from development, manufacture, use, marketing or sale of
products by BSST or its sublicensees or permitted assignees, or (ii) the
operation of BSST’s business as it relates to this Agreement. BSST shall have no
liability or responsibility of any kind to AMERIGON under this Section unless
AMERIGON (a) promptly notifies BSST of such claims, (h) gives BSST an adequate
opportunity to defend, including complete control of such defense and (c)
provides reasonable assistance to BSST, at BSST’s expense, in connection with
the defense and settlement of such claim. BSST shall have no liability for
settlements made without its express written consent. Should AMERIGON desire to
have its own counsel participate in any such action, the cost of such counsel
shall be exclusively AMERIGON’s.

 

5.2 AMERIGON will defend, indemnify and hold BSST harmless against any and all
liability, loss, damages, costs or expenses which AMERIGON may hereafter incur,
as a result of (i) the infringement or alleged infringement of any third party
rights resulting from development, manufacture, use, marketing or sale of
products by AMERIGON or its sublicensees or permitted assignees, or (ii) the
operation of AMERIGON’S business as it relates to this Agreement. AMERIGON shall
have no liability or responsibility of any kind to BSST under this Section
unless BSST (a) promptly notifies AMERIGON of such claims, (b) gives AMERIGON an
adequate opportunity to defend, including complete control of such defense and
(c) provides reasonable assistance to AMERIGON, at AMERIGON’S expense, in
connection with the defense and settlement of such claim. AMERIGON shall have no
liability for settlements made without its express written consent. Should BSST
desire to have its own counsel participate in any such action, the cost of such
counsel shall be exclusively BSST’S.

 

6 TERM AND TERMINATION

 

6.1 Term. This Agreement shall become effective as of the effective date first
set forth above, and shall remain in for as long as any Licensed Rights remain
in force.

 

6.2 Termination for Breach. The default by one Party of a material obligation of
such Party under this Agreement shall entitle the other Party to give the Party
in default written notice describing such default in detail (including all
supporting documentation) and requiring it to remedy such default. If such
default is not fully remedied within ninety (90) days after the date of such
notice, the notifying Party shall be entitled to, in addition to all other
remedies available to such party, terminate this Agreement by a written notice
to the defaulting Party.

 

7 DISPUTE

 

If any dispute or difference shall arise between the parties concerning the
construction of this Agreement or the rights or obligations of either Party, the
Parties shall strive to settle the same amicably, including a meeting between
the president of each Party, but if they are unable to resolve the dispute
within ninety (90) days after such dispute or difference has arisen, either
party may request that the claim be submitted to binding arbitration, which will
be conducted in accordance with the arbitration rules of the American
Arbitration Association, the result of such arbitration being enforceable in any
court of competent jurisdiction.

 

G-5



--------------------------------------------------------------------------------

8 MISCELLANEOUS

 

8.1 Assignability. This Agreement is freely assignable by either party in
connection with the sale of all or substantially all of the assets to which this
agreement relates; provided that each party shall provide the other party with
prompt written notice of any assignment. This Agreement will inure to the
benefit of and bind each Party’s successors and assigns.

 

8.2 Change In Control. Upon a Change In Control, the definition of Licensed
Rights for each party shall be modified to include only those Licensed Rights
that existed on the date of the Change In Control, and all divisionals,
continuations, and reissues and reexaminations of Licensed Patents then in
existence, and any foreign patent issuing on any such patents or patent
applications.

 

8.3 Mutual Drafting. This Agreement is the joint product of AMERIGON and BSST,
and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of the Parties and any rule of construction that a
document shall be interpreted or construed against the drafting party shall not
be applicable.

 

8.4 Failure to Enforce. The failure of either Party to enforce at any time or
for any period of time the provisions of this Agreement shall not be construed
to be a waiver of such provisions or of the right of such Party to enforce each
and every such provision.

 

8.5 Governing Law. This Agreement shall be deemed to have been made in the State
of California, United States of America, and shall be governed by and construed
according to the laws of the State of California.

 

8.6 Severability. In the event that any of the provisions of this Agreement
shall be held by a court or other tribunal of competent jurisdiction to be
unenforceable, such provisions shall be deleted from this Agreement and the
remaining portions of this Agreement shall remain in full force and effect,
except where the economic equity of both parties hereto is materially affected
by such unenforceability.

 

8.7 Notice. Except as either Party may hereafter notify the other with respect
to itself, the addresses of the Parties for all purposes of this Agreement shall
be:

 

AMERIGON:   

AMERIGON, INC.

    

5462 Irwindale Avenue

    

Irwindale, CA 91706-2058

    

Attention: Chief Executive Officer

BSST:   

BSST

    

5462 Irwindale Avenue

    

Irwindale, CA 91706-2058

    

Attention: Chief Executive Officer

 

All notices and communications pursuant to this Agreement shall be addressed as
set forth above and shall be delivered to the Party for whom intended by hand or
by postage prepaid, first class, registered or certified mail, return receipt
requested. Such notices and recommendations shall be deemed to have been given
and delivered as of the date of receipt.

 

8.8 Headings. Headings to paragraphs and sections of this Agreement are to
facilitate reference only, do not form a part of this Agreement, and shall not
in any way affect the interpretation hereof.

 

G-6



--------------------------------------------------------------------------------

8.9 Independent Contractors. Nothing in this Agreement is to be construed to
suggest that the Parties are partners, joint ventures, or the employees, agents
or representatives of each other. No Party shall have any express implied right
to assume or create any obligations on behalf of or in the name of the other
Party or to bind the other Party to any contract, agreement or undertaking with
any third party. Neither Party to this Agreement may suggest to a third party
that either Party is in any way a representative or agent of the other.

 

8.10 Entire Agreement. This Agreement constitutes the entire agreement between
AMERIGON and BSST regarding the subject matter herein, and there are no other
understandings, agreements or representations, express or implied, written or
oral regarding this subject matter that are not specified herein. This Agreement
may only be amended by express written agreement and signed by authorized
representatives of both Parties.

 

AMERIGON INCORPORATED   BSST, LLC By:  

/s/ O.B. Marx III

--------------------------------------------------------------------------------

  By:  

/s/ Lon E. Bell

--------------------------------------------------------------------------------

Name:   O.B. Marx III   Name:   Lon E. Bell Title:   Chairman & CEO   Title:  
President Dated:   19 Nov. 02   Dated:   15 Nov. 02

 

G-7



--------------------------------------------------------------------------------

EXHIBIT A

 

Docket #

--------------------------------------------------------------------------------

 

Title of Invention

--------------------------------------------------------------------------------

 

Appl/Patent #

--------------------------------------------------------------------------------

 

Issue Date

--------------------------------------------------------------------------------

Amergn.006A   Variable Temperature Seat   5,597,200   1-28-97 Amergn.006RA  
Variable Temperature Seat   09/239,054     Amergn.006RAC 1   Variable
Temperature Seat   09/749,221     Amergn.006RAC2   Variable Temperature Seat  
09/996,439     Amergn.007A   Variable Temperature Seat Climate Control System  
5,524,439   6-11-96 Amergn.007CP 1   Variable Temperature Seat Climate Control
System   5,626,021   5-6-97 Amergn.007RA   Variable Temperature Seat Climate
Control System   09/096,226     Amergn.007RAC2   Variable Temperature Seat
Climate Control System   10/264,348     Amergn.016A   Thermoelectric Heat
Exchanger   6,119,463   9-19-00 Amergn.016C 1   Thermoelectric Heat Exchanger  
6,223,539   5-1-01

 

G-8



--------------------------------------------------------------------------------

EXHIBIT B

 

Docket #

--------------------------------------------------------------------------------

 

Title of Invention

--------------------------------------------------------------------------------

 

Appl/Patent #

--------------------------------------------------------------------------------

 

Issue Date

--------------------------------------------------------------------------------

Amergn.037A   Flexible Thermoelectric Circuit   09/987,804     Amergn.l6C2CP1  
Thermoelectric Heat Exchanger   09/971,539    

 

G-9



--------------------------------------------------------------------------------

EXHIBIT C

 

Docket #

--------------------------------------------------------------------------------

 

Title of Invention

--------------------------------------------------------------------------------

 

Appl/Patent #

--------------------------------------------------------------------------------

 

Issue Date

--------------------------------------------------------------------------------

BSST.001A   Efficiency Thermoelectrics Utilizing   09/844,818         Thermal
Isolation         BSST.001CP1   Compact, High-Efficiency Thermoelectric  
10/227,398         Systems         BSST.002A   Efficiency Thermoelectrics
Utilizing   09/860,725         Convective Heat Flow         BSST.002CP1   Energy
Conversion Efficiency of Thermoelectric Power Generation Utilizing   09/918,999
        Convective Heat Flow         BSST.004A   Thermoelectric Personal
Environment   10/215,163         Appliance         BSST.006A   Thermoelectric
Hetrostructure Assemblies   09/987,232         Element         BSST.008A  
Thermoelectric Transient Cooling and   10/074,543         Heating Systems      
  BSST.009A   Thermoelectric Power Generation Systems   10/164,656    

 

G-10